Citation Nr: 0212672	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-07 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002), due to treatment received at a Department 
of Veterans Affairs (VA) Medical facility.

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. 
Chapter 35.

4.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318 (2001).





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.  He did not serve in Vietnam or engage in combat.  The 
appellant is the veteran's son.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a VA Regional office (RO) rating 
decision dated in November 1999.  

The appellant provided oral testimony before a Hearing 
Officer at the RO in June 2000, and before the undersigned 
Member of the Board via a video conference with the RO in 
February 2002, transcripts of which have been associated with 
the claims file.

The appellant has made a claim for DIC benefits under 38 
U.S.C. § 1318, although the veteran was not rated totally 
disabled for the statutory period.  The Board has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit (CAFC) in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  

In that decision the CAFC directed the Department to conduct 
expedited rulemaking which will either explain why certain 
regulations 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  

The temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.


FINDINGS OF FACT

1.  The certificate of death shows the veteran died in July 
1997, with the cause reported as mixed drugs with alcohol 
intoxication; other significant conditions were chronic 
alcoholism and depression; the manner of death was suicide by 
ingestion of drugs and alcohol.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities nor was there any 
claim for accrued benefits pending.

3.  The veteran's alcoholism and drug abuse were primary in 
nature.

4.  A psychiatric disability, however diagnosed including 
depression was not present in active service or first shown 
until many years following separation from active duty; and a 
psychosis was shown as disabling to a compensable degree 
during the first post service year. 

5.  There is no probative, competent medical evidence that 
any diagnosed psychiatric disability including depression 
present at the time of the veteran's death was linked to his 
military service on any basis.

6.  There is no medical evidence of record demonstrating a 
relationship between the cause of the veteran's death and his 
military service.

7.  The probative, competent medical evidence of record 
demonstrates a relationship between the cause of the 
veteran's death and carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in July 1997.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 105(a), 
1110, 1310, 5107 (West 1991& Supp. 2002); 38 C.F.R. § 3.312 
(2002).

2.  The requirements for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.358 
(2002).

3.  The appellant is eligible for Dependents' Educational 
Assistance.  38 U.S.C.A. §§ 3500, 3501, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 21.3020, 21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died on July 9, 1997.  The cause of his death as 
shown on the death certificate was mixed drug with alcohol 
intoxication.  Other significant conditions were chronic 
alcoholism and depression; the manner of death was suicide.  
He was noted to have ingested drugs and alcohol.  He was 
pronounced dead at approximately 1410 hours (2:10 P.M.).  At 
the time of the veteran's death, service connection was not 
in effect for any disabilities nor was there any claim for 
accrued benefits pending.  A police report, if undertaken, is 
not available.  Autopsy and toxicology reports are on file.  

The veteran's service medical records are silent for any 
pertinent findings relating to the cause of veteran's death 
including depression.  Psychiatric evaluations on a report of 
an induction examination in August 1970 and a report of a 
separation examination in December 1972 were normal.  

In September 1998 the appellant filed an application for VA 
death benefits as noted on the title page.

Evidence received in support of the appellant's claim 
included VA hospital and treatment records dating from 
approximately April 16, 1997 to July 9, 1997.




Pertinent VA hospital records show admission through the 
mental health clinic on July 1, 1997 for alcohol dependence 
and detoxification.  It was noted that the veteran lost his 
job and was expecting to lose his apartment.  No prior 
psychiatric admissions were noted.  It was reported that the 
veteran had been experiencing suicidal thoughts on the day of 
hospital admission.  He was experiencing thoughts of death by 
carbon monoxide.  He did not follow through because of his 16 
year old son.  He wanted a substance abuse program to assist 
with stopping his abuse of alcohol.  

The veteran reported using alcohol for many years.  He drank 
a fifth of tequila daily.  He stopped cocaine use 
approximately one year earlier.  He had no prior 
hospitalizations.  He had been experiencing auditory and 
visual hallucinations periodically over the past week.  It 
was noted that the hallucinations were related to withdrawal 
from alcohol .  There was no evidence of delusions.  He was 
admitted for observation and detoxification.  

On mental status examination he was described as alert and 
oriented.  He was cooperative and expressed motivation for 
treatment of alcohol dependence.  The medical staff indicated 
a concern about the veteran's ability to abstain from alcohol 
once out of a structured environment.  He denied any current 
medical problems.  A physical examination was essentially 
noncontributory.

The VA hospital records show that on July 7, 1997 the 
veteran's detoxification program was considered completed.  
The veteran noted that he had not craved a drink while he was 
in the hospital.  He was described as alert and oriented 
times 3, and fairly well groomed.  He was scheduled for 
discharge on July 8, 1997. 

A July 8, 1997 VA medical record shows that the veteran 
completed a satisfactory detoxification program and was 
referred and accepted to SATPA program at the hospital.  He 
noted that he could return to his apartment and work there 
also.  He was encouraged to attend support groups.  Discharge 
medications were prescribed for tension and restlessness.  

VA medical records dated July 8, 1997 and July 9, 1997 
indicated that he was discharged in the morning, went on 
drinking just after his discharge and went back to VA Life 
Support Unit requesting readmission and was readmitted.  A 
long history of drug and alcohol abuse was noted.  It was 
noted that he was supposed to go to the drug and alcohol 
program and was given a list of halfway houses.  He was 
expecting to be evicted from his apartment.  It was noted 
that on July 9, 1997 he was encouraged to make his 
appointment for the alcohol and drug rehabilitation program 
and to take responsibility because if he decided not to stop 
drinking nothing would work for him.  

In June 2000 the appellant gave sworn testimony at a hearing 
before a hearing officer at the RO.  The hearing transcript 
(T.)is on file.  The appellant was identified as the deceased 
veteran's son.  T-2.  He claimed that the veteran, his 
father, was a heavy drinker but never discussed with the 
appellant the reason why he drank so much.  T-3.  It was 
noted that the appellant thought that prior to his death in 
July 1997, the veteran met the criteria for post-traumatic 
stress disorder (PTSD) based on his military service which 
the appellant thought included service in Vietnam.  
T-3.  

The appellant testified that the veteran's depression was the 
result of a mixture of things including military service and 
the fact that the veteran's father committed suicide.  T-4.  
The veteran was not in combat but was stationed in Vietnam.  
T-4.  He first sought medical treatment for his problems 
approximately one year prior to his death.  T-4.  

The appellant suggested that VA was negligent in giving the 
veteran, a known alcoholic, a substantial amount of 
medication with a warning that the medication was not to be 
mixed with alcohol.  T-5.  The appellant stated that the 
veteran's alcoholism began in the military and contributed to 
his death.  T-5.  The appellant noted that the combination of 
medication and alcohol caused the veteran's death.  T-8.  The 
appellant noted that he was not aware of any psychiatric 
treatment rendered to the veteran in the military or 
following discharge from the service.  T-8.

An October 2000 medical opinion from JAG, MD, professor and 
chairman, University of Texas Tech University Health and 
Science Center, School of Medicine was submitted in support 
of the appellant's claim.  Dr. JAG, noted reviewing the 
medical records dating the last several months prior to the 
veteran's death.  

Dr. JAG, noted being concerned about the quality of health 
care the veteran was receiving prior to his death.  He opined 
that there was no doubt that the prescriptions for 
Diphenhydramine high dose, multiple capsules, and multiple 
refills in an individual with a substance abuse problem was 
"extremely concerning".  It was noted that based on the 
autopsy findings of high amount of alcohol and 
Diphenhydramine as well as comments by bystanders at the time 
of his death it was clear that the Diphenhydramine played a 
major role in his death.  

Dr. JAG, noted that physicians have an obligation to their 
patients to ensure appropriate care which needs to be 
coordinated with all the various health problems that an 
individual might have.  He noted that prescribing that volume 
of Diphenhydramine in someone with a documented substance 
abuse problem violated that obligation.  

A December 2000 VA medical opinion from a specialist in 
pharmacology and substance abuse treatment found no evidence 
of medical malpractice.

In an August 2001 statement the veteran's mother recalled the 
veteran having drug and alcohol problems in service.  She 
felt that his problems were related to an unhappy life.  
After separation from service his personality had changed.  
He was unhappy.

A February 2002 statement from the appellant via a 
teleconference hearing indicated that the veteran was drafted 
during the Vietnam era and sent to Germany. 

The appellant testified at a video-conference hearing before 
the undersigned Member of the Board in February 2002.  A 
transcript of the hearing is on file.  The appellant's 
testimony primarily focused on the veteran's death as a 
result of negligent treatment by VA in July 1997. 


Criteria 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312 (2002).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  


In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.

In order to establish service connection for a disability, 
the facts, as shown by evidence, must demonstrate that a 
disease or injury resulting in current disability was 
incurred during service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2002).

If a veteran served continuously for ninety (90) or more days 
during a period of war and a psychosis became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 and Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Service connection may also be granted for a disability 
initially diagnosed after service when shown by all the 
evidence to be related to service.  38 C.F.R. 
§ 3.303(d) (2002).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  
See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

Line of duty -willful misconduct: Controlling law provides 
that service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service, but no compensation shall be paid if 
the disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).  

With respect to alcohol abuse, Section 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective 
for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(n), 3.301.

The VA Office of General Counsel held in a precedential 
opinion that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, precludes service connection for a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service or 
of a death resulting from such a disability.  

The VA General Counsel further held, however, that the 
amendments made by section 8052 do not preclude eligibility 
based on a disability, or death resulting from such a 
disability, secondarily service-connected under 38 C.F.R. § 
3.310(a).  See VAOPGCPREC 2-98 (February 10, 1998); see also 
VAOPGCPREC 7- 99 (June 9, 1999).  The Board is bound by 
precedent opinions of the VA General Counsel.  See 38 
U.S.C.A. § 7104(c).

The CAFC recently held that 38 U.S.C.A. § 1110, when read in 
light of its legislative history, does not preclude a veteran 
from receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability, or from using alcohol or drug-related 
disabilities as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F. 3d 
1368 (2001).

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C.A. § 1151, underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  Here, the veteran's request for 
benefits under 38 U.S.C.A. § § 1151 was filed on November 28, 
1997; thus, this claim must be decided under the current, 
post-October 1, 1997, version of 38 U.S.C.A. § 1151.  
VAOPGCPREC 40-97.

The provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) 
provide, in pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-(1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was--(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable;

38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1151 must be supported by medical evidence of death or 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that death 
or additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  38 C.F.R. § 3.807(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).



Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

During the course of the appeal the appellant attended a 
hearing before a hearing officer at the RO in June 2000, and 
a Video conference hearing before the undersigned Member of 
the Board in February 2002.  The hearing transcripts are on 
file.  Moreover, he was given notice of the 
information/medical evidence necessary to substantiate his 
claims.  The appellant submitted a private medical opinion in 
support of his claim for DIC benefits under 38 U.S.C.A. 
§ 1151.  The RO obtained all pertinent outstanding 
postservice treatment records and a VA medical opinion with 
respect to the claim for DIC benefits under 38 U.S.C.A. 
§ 1151. 

The RO did not obtain a medical opinion with respect to the 
claim of entitlement to service connection for the cause of 
the veteran's death.  The Board finds that a medical opinion 
is not necessary to make a decision, because there is no 
competent evidence that the cause of the veteran's death was 
associated with his period of service.  

The appellant asserts that the veteran had a psychiatric 
disorder including PTSD which was incurred in service and 
this disorder led to the veteran's death.  However, as will 
be discussed below, there is no competent evidence that at 
the time of the veteran's death, he had a psychiatric 
disorder which was incurred in or related to his period of 
service.  There is no competent lay or medical evidence 
showing that the veteran had a psychiatric disorder while in 
service.  The service medical records contain no complaints 
or diagnosis of a psychiatric disorder, and at discharge the 
veteran was found to be psychiatrically normal.  Thus, the 
Board finds that a medical opinion in the matter is not 
necessary to make a decision on the claim.

The record presently consists of the veteran's service 
medical records, private and VA medical records and pertinent 
medical opinions.  The extensive record provides a complete 
basis for determining the issue on appeal.  

VA sufficiently placed notice on the appellant of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).


Service connection for the cause of the veteran's death.

The appellant essentially asserts that the veteran incurred a 
psychiatric disability including PTSD due to service in 
Vietnam and this led to the veteran's death.  The appellant 
asserts that a psychiatric disorder, and primary alcoholism 
that the veteran incurred in service caused the veteran to 
commit suicide.  A copy of the veteran's death certificate 
indicates that on July 9, 1997, the veteran died.  The 
immediate cause of death was mixed drug and alcohol 
intoxication.  The manner of death was suicide by way of 
ingestion of drugs and alcohol.  Other significant conditions 
contributing to death were chronic alcoholism and depression. 

At the time of the veteran's death, the veteran had no 
service-connected disabilities.  After review of the evidence 
of record, the Board finds that there is no competent medical 
evidence of record to the effect that at the time of his 
death, the veteran had a psychiatric disorder which was 
incurred in or was medically related to his period of 
service.  The possibility of PTSD had been raised by the 
appellant; however the competent medical evidence fails to 
show a diagnosis of PTSD.  Significantly, the veteran did not 
serve in Vietnam and he had no combat service.  

There is no competent medical evidence demonstrating that the 
veteran had a psychiatric disorder in service.  The service 
medical records are silent for complaints or diagnosis of a 
psychiatric disorder.  

The service separation examination report dated in December 
1972 indicates that the psychiatric evaluation was normal.  
There is no evidence of a psychosis within one year from 
service separation.  Significantly, the competent medical 
evidence is without an etiologic link between the psychiatric 
disability first noted many years following separation from 
active service with any incident therein. 

In essence, the only evidence supporting the appellant's 
contention that the veteran incurred a psychiatric disorder 
in service and that this caused the veteran's death are 
statements from the appellant and his mother.

Although the appellant and other lay persons are competent to 
provide an account of the veteran's symptoms, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The appellant himself and his mother do not possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether the veteran 
incurred a psychiatric disorder in service including PTSD and 
whether the cause of the veteran's death was due to a 
disability incurred in service.  See Espiritu, supra.  The 
appellant has not submitted any other competent medical 
evidence to support his contentions.

Also, the evidence of record shows that the veteran had been 
treated for chronic primary alcoholism.  The certificate of 
death shows he was intoxicated at the time of his death.  Lay 
statements from family members suggest that the veteran began 
drinking heavily in service as well as using drugs.  Just 
prior to his death on July 9, 1997, he completed alcohol 
detoxification by VA.  

Thus, the Board finds that there is evidence that the 
veteran's primary alcoholism may have been a causal factor in 
the veteran's death.  However, the law clearly states that 
service connection may not be established on a direct basis 
for a disease or injury that results from a veteran's own 
willful misconduct, or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a); VAOPGCPREC 7- 
99.

Thus, even assuming that the veteran's primarily alcoholism 
or drug abuse began in service, service connection for the 
cause of the veteran's death on this basis is precluded by 
law; VAOPGCPREC 2-98; Allen v. Principi, 237 F. 3d 1368 
(2001).

The only viable claim regarding alcoholism presented in this 
case is that the veteran's primary alcoholism developed in 
service.  However, as noted above, 
38 U.S.C.A. § 105(a) precludes service connection of a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service or 
of a death resulting from such a disability.  See VAOPGCPREC 
11-96; VAOPGCPREC 2-98; VAOPGCPREC 7- 99.  Accordingly, as 
there is no legal basis to establish service connection for 
primary alcoholism or drug abuse, this matter need not be 
addressed further in this decision because the law and not 
the evidence is dispositive.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

In conclusion, the Board finds that there is no probative 
evidence of record that establishes a relationship between 
the veteran's cause of death and his period of service or any 
disability incurred in service.  Since the appellant has 
failed to establish a relationship between the principal or 
contributory cause of the veteran's death and any service-
connected disability, a basis for granting service connection 
for the veteran's cause of death is not demonstrated.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Gilbert, 1 Vet. App. at 53.


38 U.S.C.A. § 1151

The appellant's claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 was filed in September 
1998.  Accordingly, the criteria applicable to the 
appellant's case are those made effective October 1, 1997. 
VAOPGCPREC 40-97.

On October 1, 1997, the provisions of 38 U.S.C.A. § 1151 were 
amended to include the requirement of fault, requiring that 
death or additional disability be the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or that 
an event not reasonably be foreseeable.

The appellant seeks DIC benefits for the veteran's death 
based on negligence by VA in treating the veteran for chronic 
alcoholism in July 1997.  

Significantly, the Board notes that a comprehensive review of 
the pertinent medical evidence was undertaken by a private 
medical specialist, professor and chairman, University of 
Texas Tech University Health and Science Center, School of 
Medicine with respect to the appellant's claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1151.  

The private medical specialist essentially opined that VA was 
negligent in providing the veteran with substantial amounts 
of Diphenhydramine which played a major role in his death.  

It was pointed out that physicians have an obligation to 
their patients to ensure appropriate care which needs to be 
coordinated with all the various health problems that an 
individual might have.  He noted that prescribing that volume 
of Diphenhydramine in someone with a documented substance 
abuse problem violated that obligation.  

Also of record is a VA medical opinion from a specialist in 
pharmacology and substance abuse treatment.  Following a 
review of the pertinent medical evidence the VA medical 
specialist found no evidence of medical malpractice on the 
part of VA.

Due to the apparent relative equipoise nature of the 
evidence, the Board is unable to conclude that the 
preponderance of the evidence is against the appellant on the 
issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1151.  

Accordingly, the award of DIC benefits under the provisions 
of 38 U.S.C.A. § 1151 is warranted, with resolution of all 
reasonable doubt in the appellant's favor.  See Gilbert, 
supra.


Dependents' Educational Benefits

The surviving son of a veteran who dies as the result of a 
service connected disability is entitled to Dependent's 
Educational Assistance.  38 U.S.C.A. § 3500, 3501; 38 C.F.R. 
§ 21.3020, 21.3021.  Since the appellant is the veteran's 
surviving son, and because the Board has found that the 
veteran died of a service connected disease; the appellant is 
entitled to Dependent's Educational Assistance.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 is granted.

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

